         Case 4:20-po-00043-JJV Document 14 Filed 04/13/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                  NO. 4:20-po-00043-JJV

JOSHUA T. HOLLIS                                                                   DEFENDANT

                                           ORDER

      On April 12, 2021, defendant Joshua T. Hollis satisfied the forfeiture amount in this matter.

The Information and CVB Ticket Nos. 9328595 and 9328598 are hereby dismissed.

      IT IS SO ORDERED this 13th day of April 2021.




                                                    ___________________________________
                                                    JOE J. VOLPE
                                                    UNITED STATES MAGISTRATE JUDGE
